DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-7 of U.S. Patent No. 10,110,710. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. establishing two or more isolated service overlays across the customer LAN).
Claim 1 of Instant Application
Claim 1 of US 10,110,710
A method, comprising: 
A method, comprising:  
establishing, at a network service point that is located external to a demarcation point at each of a plurality of customer premises, a connection between a service provider network and a customer local area network ("LAN"), the customer LAN being established within a customer premises of the plurality of customer premises; and 
establishing, at a network service point that is located external to a demarcation point at each of a plurality of customer premises, a connection between a service provider network and a customer local area network ("LAN"), the customer LAN being established within a customer premises of the plurality of customer premises;
extending the customer LAN, via the connection between the service provider network and the 


establishing two or more isolated service overlays across the customer LAN between the network service point and the customer premises, each of the two or more isolated service overlays having network traffic that is isolated from network traffic transmitted along another of the two or more isolated service overlays.


Claims 1, 3, 5, 6, 7, 9, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7 and 8 of U.S. Patent No. 10,356,225. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. each of the two or more isolated service overlays having network traffic that is isolated from network traffic transmitted along another of the two or more isolated service overlays).
Claim 1 of Instant Application
Claim 1 of US 10,356,225
A method, comprising: 
A method, comprising: 
establishing, at a network service point that is located external to a demarcation point at each of a plurality of customer premises, a connection between a service provider network and a customer local area network ("LAN"), the 


establishing two or more isolated service overlays across the connection between the network service point and the customer premises, 

each of the two or more isolated service overlays having network traffic that is isolated from network traffic transmitted along another of the two or more isolated service overlays.


Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,666,772. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. the network service point is located at one of an optical line terminal ("OLT"), a network interface device ("NID"), or an enhanced NID ("eNID"), each of which is located on a network-side relative to the demarcation point, wherein each of the NID or the eNID is located at or near the customer premises).
Claim 1 of Instant Application
Claim 1 of US 10,666,772
A method, comprising: 
A method, comprising: 
establishing, at a network service point that is located external to a demarcation point at each 


wherein the network service point is located at one of an optical line terminal ("OLT"), a network 
interface device ("NID"), or an enhanced NID ("eNID"), each of which is located on a network-side relative to the demarcation point, wherein each of the NID or the eNID is located at or near the customer premises;  and
extending the customer LAN, via the connection between the service provider network and the customer LAN, to span between the network service point and the customer premises.
extending the customer LAN, via the connection between the service provider network and the customer LAN, to span between the network service point and the customer premises.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Allan et al. (US Pub. 2010/0080238).
Regarding claims 1, 7 and 12, Allan teaches a method, comprising: establishing, at a network service point (Attachment Gateway 22 in Figure 1) that is located external to a demarcation point 12 at each of a plurality of customer premises, a connection between a service provider network and a customer local area network ("LAN"), the customer LAN (“Private LAN” 10 in Figure 1) being established within a customer premises 14 of the plurality of customer premises; and extending the customer LAN (“Extended Private LAN” in [0024]), via the connection 21, 25 between the service provider network and the customer LAN, to span between the network service point 22 and the customer premises 14.
Regarding claims 2 and 8, Allan teaches extending the customer LAN to span between the network service point and the customer premises comprises extending the customer LAN to span between the network service point and the customer premises by utilizing one or more of network functions virtualization ("NFV") or software-defined networks ("SDNs") (“virtual bridging function” in [0024]).
Regarding claims 3 and 9, Allan teaches the network service point is located at one of a central office or a digital subscriber line access multiplexer ("DSLAM") (Attachment Gateway 22 in Figure 1 is a node (central office) connected with DSLAM 20).
Regarding claims 4 and 10, Allan teaches the service provider network is a wide area network ("WAN") [0038].

Regarding claims 6 and 11, Allan teaches mapping between the service provider network and the customer LAN comprises mapping between the service provider network and the customer LAN, via at least one of a router function, a mapper function, a programmable services backbone ("PSB") function, a network functions virtualization ("NFV") function, or a software-defined network ("SDN") function (“virtual bridging function” in [0024]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414